ORDER
Before the Court is the appellant’s petition for rehearing and rehearing en banc. *313On the petition for panel rehearing, no judge voted in favor thereof, and panel rehearing is hereby denied.
A poll of the Court having been requested on the appellant’s petition for rehearing en banc, Judges Widener, Wilkinson, Niemeyer, Luttig, Williams, and Shedd voted in favor thereof. Chief Judge Wilkins, along with Judges Michael, Motz, Traxler, King, and Gregory, voted against rehearing en banc. A majority of the active judges having failed to vote in favor of rehearing en banc, rehearing en banc is also hereby denied.
Judges Widener, Wilkinson, and Niem-eyer wrote separate opinions, which are filed herewith, dissenting from the denial of rehearing en banc.
This Order is entered for the Court at the direction of Judge King.